Title: To Alexander Hamilton from Marquis de Lafayette, 15 October 1787
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Hamilton, Alexander


Paris October the 15th 1787
My dear Hamilton
While you Have Been Attending your Most Important Convention, debates were also Going on in france Respecting the Constitutional Rights, and Matters of that kind. Great Reforms are taking place at Court. The Parliaments are Remonstrating, and our provincial Assemblies Begin to pop out. Amidst Many things that were not Much to the purpose, some Good principles Have Been laid out, and altho our Affairs have a proper Arrangement, the Nation will not in the last Be the looser. The prime Minister is a Man of Candour, Honesty, and Abilities. But Now the Rumour of War has us a Going. Not that france is Wishing for it, and great Britain ought to be Satisfied With an Advantageous treaty of Commerce, and the profit of Hers, and Prussia’s treachery in Holland. But while I consider the Madness of the Turks, the Movements of the Imperial Courts, the folly of His prussian Majesty, the late Catastrophe in Holland, and the Cry of England for war, I Hardly think that the peacefull dispositions of this Ministry, and they say [of] Mr Pitt, will Be able to Extinguish a fire that is Catching at Every Comit of Europe.
It would Be Consistent with My Inclination and self views that America Be engaged in an Active Cooperation. But as I Do not think it Consistent with Her interest, I have taken the liberty to Express My ideas in an official letter to Mr jay to whom I refer you. It seems to me that a friendly, Helping Neutrality would Be Useful to france, profitable to the United States, and perfectly safe on the footing of the treaties. Should America Be forced to War, I wish it would Be But for the last Campaign, time enough to Occupy Canada and Newfoundland. But I see no inconvenience in privateering with french letters of Marque.
Inclosed is the journal of a preliminary Assembly in Auvergne. I am returning there as soon as we Have done some Arrangements Respecting American Commerce which will put it on as Good footing in this Kingdom as it is for the Moment possible—the Ministry are Most favourably disposed.

I Hope You will be satisfied with Count de Moustier, and the Countess de Brehan His Sister in law. I Beg leave to introduce Both to You and Mrs Hamilton to whom I offer My Most affectionate Respects. Remember me to the Rest of the family and all friends. My Best Compliments wait on genl Schuyller and the doctor. Adieu, My good friend, the post is going to Brest. I have only time to tell you that I am for Ever
Your Most affectionate friend
Lafayette
There goes a young gentleman in the frigate Named Mr dupont—a son to a man of much merit, who is emploied By Administration in our Commercial Arrangements. I Recommend Him to your Acquaintance and patronage.
Tell Colonel Lee that I depend on you to introduce the passengers to Him and that I shall write fully to Him By the November packet that sails in a fortnight—pray don’t forget it.
The journals they say will go By post. I shall send them By the packet.
